Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4 August 2021 have been fully considered but they are not persuasive. Applicant's main assertion appears to be that contention-based access systems do not involve any allocations of the medium. Examiner respectfully disagrees with your assessment.
Park teaches utilizing an IEEE compliant CSMA/CA system, [0066] – [0067]. In such a system, a UE first listens on a channel to ensure no traffic exists. If no traffic is detected, the terminal device sends a request to send (RTS) signal to the network. If no pending traffic exists, the network responds with a clear to send (CTS) signal which permits the device to send data on the network, see generally the 802.11 standard. An inherent principle of this transaction is that the terminal device and network device need to be aware of how much data is to be sent and where, in the time and frequency spectrum, this data will be located. For example, if a contention window only had 3ms left in duration, it could not allow a device with 4ms of data to send it during this period. All of this communication is considered “the action or process of allocating or distributing something” which is the dictionary definition of allocation. Park teaches the allocation of resources of the medium and fully anticipates the independent claims.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 - 6 and 9 - 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park,U.S. Patent Publication No. 2019/0238303.

1. A method in a wireless access point (AP) for controlling medium access, the method comprising:transmitting a beacon frame defining (i) a beacon header interval (BHI), and (ii) a datatransmission interval (DTI) divided into a predetermined number of scheduled periods, each scheduledperiod containing a set of uplink allocation request sub- periods (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocationrequest sub-periods);
sending, to a client device, an uplink allocation request assignment indicating an assigned uplink allocation request sub- period from the set, that corresponds to the client device (CBAPs are contention based access opportunities available to a client device which is considered functionally equivalent toan assigned uplink allocation request subperiod that corresponds to the client device);
during a current one of the scheduled periods, receiving an uplink allocation request from the client device during the assigned uplink allocation request sub-period (during a CBAP it is inherent that a device requesting access would transmit an allocation request in order to be able to send data);
determining an uplink allocation sub-period for the client device based on the uplink allocation request (during a CBAP it is inherent that a device requesting access would transmit an allocationrequest in order to be able to send data); and
during a next one of the scheduled periods, sending an indication of the uplink allocation sub-period to the client device (during a CBAP it is inherent that a device requesting access would transmitan allocation request in order to be able to send data, if a device were to send data, it would receive an indication that it can send data).

2. The method of claim 1, wherein the beacon further defines, for each scheduled period within the DTI, a downlink sub-period (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods).

3. The method of claim 2, wherein the downlink sub-period is defined as a maximum downlink sub-period (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods, any of the illustrated CBAPs or SPs are considered a maximum downlink sub-period).

4. The method of claim 2, wherein sending the indication of the uplink allocation sub-period follows a downlink traffic portion of the downlink sub-period of the next scheduled period (see Fig. 5, CBAP2follows SP2); and
wherein the uplink allocation sub-period follows the indication of the uplink allocation sub-period (the CBAP sections would inherently be indicated to the terminal devices in order for theterminal devices to know when to attempt contention based transmissions).

5. The method of claim 2, further comprising:
during the next scheduled period, receiving uplink data from the client device during the uplinkallocation sub-period (if a device is scheduled for uplink resources, a device traditionally transmits during the scheduled period that is why uplink scheduling exists).

6. The method of claim 5, further comprising:
during the next scheduled period, receiving a further uplink allocation request from the client device during the assigned uplink allocation request sub-period (the CBAP sections would inherently be indicated to the terminal devices in order for the terminal devices to know when to attemptcontention based transmissions).

9. An access point (AP) comprising:
an antenna array (MIMO, [0002]); and
a controller (processor, [0022]) configured to:
transmit, via the antenna array, a beacon frame defining (i) a beacon header interval (BHI), and
(ii) a data transmission interval (DTI) divided into a predetermined number of scheduled periods, each scheduled period containing a set of uplink allocation request sub-periods (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods);
send, to a client device, an uplink allocation request assignment indicating an assigned uplinkallocation request sub-period from the set, that corresponds to the client device (CBAPs are contention based access opportunities available to a client device which is considered functionally equivalent toan assigned uplink allocation request subperiod that corresponds to the client device);
during a current one of the scheduled periods, receive an uplink allocation request from the client device during the assigned uplink allocation request sub- period (during a CBAP it is inherent thata device requesting access would transmit an allocation request in order to be able to send data);
determine an uplink allocation sub-period for the client device based on the uplink allocation request; and 
during a next one of the scheduled periods, send an indication of the uplink allocation sub-period to the client device (during a CBAP it is inherent that a device requesting access would transmitan allocation request in order to be able to send data).

10. The access point of claim 9, wherein the beacon further defines, for each scheduled period withinthe DTI, a downlink sub-period (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods).

11. The access point of claim 10, wherein the downlink sub-period is defined as a maximum downlink sub-period (see Fig. 5 and [0074], Beacon interval divided into BHI and DTI, the DTI contains contention based access periods (CBAPs) and service periods (SPs), the SPs and CBAPs are considered functionally equivalent as set of uplink allocation request sub-periods, any of the illustrated CBAPs or SPs are considered a maximum downlink sub-period).

12. The access point of claim 10, wherein the controller is configured to:
send the indication of the uplink allocation sub-period following a downlink traffic portion the downlink sub-period of the next scheduled period (see Fig. 5, CBAP2 follows SP2); and
wherein the uplink allocation sub-period follows the indication of the uplink allocation sub-period (the CBAP sections would inherently be indicated to the terminal devices in order for theterminal devices to know when to attempt contention based transmissions).

13. The access point of claim 10, wherein the controller is further configured to:
during the next scheduled period, receive uplink data from the client device during the uplink allocation sub-period (if a device is scheduled for uplink resources, a device traditionally transmits during the scheduled period that is why uplink scheduling exists).


during the next scheduled period, receive a further uplink allocation request from the client device during the assigned uplink allocation request sub-period (the CBAP sections would inherently be indicated to the terminal devices in order for the terminal devices to know when to attempt contention based transmissions).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 9 above, and further in view of Vannithamby, U.S. Patent Publication No. 2018/0184451.
	Park does not teach adjusting a CBAP time. Vannithamby teaches adjusting a CBAP time. Itwould have been obvious to one skilled in the art at the time of the filing to modify the teachings of Parkto incorporate the known technique of adjusting a CBAP time as taught by Vannithamby in order toobtain the predictable result of efficient spectrum utilization.
	The combination teaches:

7. The method of claim 1, wherein the beacon further defines, for each scheduled period, a block of unassigned allocation request time following the uplink allocation request sub-periods (see Fig. 5, Park, multiple CBAP sub-periods are scheduled); and
	wherein the method further comprises:
	receiving a connection request from a second client device during the unassigned allocation request time (a CBAP inherently allows for multiple devices to attempt connection);
(CBAP times are adjusted, [0035], Vannithamby); and
	sending a second uplink allocation request assignment to the second client device (as shown in Fig. 5, Park, multiple CBAP sessions exist).

8. The method of claim 7, wherein the adjusting includes expanding the set and contracting the block ofunassigned allocation request time (CBAP times are adjusted, [0035], Vannithamby, any such adjustment would expand some timeframes and contract others).

15. The access point of claim 9, wherein the beacon further defines, for each scheduled period, a block of unassigned allocation request time following the uplink allocation request sub-periods (see Fig. 5, Park, multiple CBAP sub-periods are scheduled); and
	wherein the controller is further configured to:
	receive a beamforming request from a second client device during the unassigned allocation request time (a CBAP inherently allows for multiple devices to attempt connection, a beamforming request is inherent in any connection in a MIMO network);
	adjust the set of uplink allocation request sub-periods and the block of unassigned allocation request time (CBAP times are adjusted, [0035], Vannithamby); and
	send a second uplink allocation request assignment to the second client device {as shown in Fig.5, Park, multiple CBAP sessions exist).

16. The access point of claim 15, wherein the controller is further configured, in order to adjust the set
of uplink allocation request sub-periods and the block of unassigned allocation request time, to expand
the set and contract the block of unassigned allocation request time (CBAP times are adjusted, [0035],
Vannithamby, any such adjustment would expand some timeframes and contract others).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463